t c memo united_states tax_court lee nelson shaw applicant v commissioner of internal revenue respondent virginia marie sweeney applicant v commissioner of internal revenue respondent docket nos 1-01-d 2-01-d filed date kenneth m hart for applicants william a heard iii for respondent memorandum opinion dawson judge these consolidated cases were assigned to chief special_trial_judge peter j panuthos pursuant to rule sec_180 and sec_181 and interim rule the court agrees with and adopt sec_1 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and continued - - the opinion of the chief special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge these matters are before the court on lee nelson shaw’s mr shaw and virginia marie sweeney’s mrs sweeney separate applications to perpetuate testimony filed pursuant to rule for convenience we will refer to mr shaw and mrs sweeney collectively as the applicants the applicants do not have current petitions for redetermination of deficiencies before the court background the applicants are siblings mr shaw and mrs sweeney were and years of age respectively at the time the applications herein were made at the time of filing the applications mr shaw resided at vero beach florida and mrs sweeney resided at chappaqua new york the applications in these cases state that in the applicants along with their brother robert s shaw now deceased each formed separate trusts the trusts named city bank farmers trust co now citibank and marie a shaw the applicants’ mother as trustees the applications further state t continued all rule references are to the tax_court rules_of_practice and procedure the applicants formed the trusts at the direction of their father leo n shaw the applicants’ parents funded the trusts over a 12-year period either by transferring assets directly to the trusts or by transferring assets to the applicants who in turn transferred the assets to the trusts and the applicants’ mother generally converted income from the trusts to household use although the applicants were named as beneficiaries of their respective trusts income from the trusts was not made available to the applicants until after their parents died mr shaw’s trust currently holds assets valued at approximately dollar_figure million and mrs sweeney’s trust currently holds assets valued at approximately dollar_figure million the applicants both have substantial assets in addition to their trusts the applicants assert that the value of their respective trusts should not be included in their gross estates for purposes of computing federal_estate_taxes in particular the applicants maintain that their parents funded the trusts and the applicants were merely nominal settlors with a life_estate in the trusts the applicants are concerned that after their deaths respondent will examine their estates’ federal estate_tax returns and determine that the value of the trusts should be included - therein ’ the applicants further anticipate that their personal_representatives will_contest respondent’s determinations by filing a petition with the court the applicants contend that they are the only living persons with knowledge of the circumstances underlying the creation funding and administration of the trusts respondent filed a response in opposition to the applications arguing in part the applicants have failed to show that they expect to be parties to a case cognizable in this court and the applicants have failed to show that there is a significant risk that the desired testimony will be lost before trial because a there is no evidence that either applicant is suffering from any serious illness and b it is likely that one of the applicants will be available to testify at a tax_court trial concerning the estate of the first to die this matter was called for hearing at the court’s motions session in washington d c counsel for the parties appeared at the hearing and offered argument discussion rule provides for the taking of depositions before the although the applicants state that they became aware of the trust issue following their brother’s death there is no allegation that respondent issued a notice_of_deficiency to the estate of robert s shaw - - commencement of a tax_court case to perpetuate testimony or to preserve any document or thing regarding any matter that may be cognizable in this court rule is derived from rule a of the federal rules of civil procedure and we are guided by judicial interpretations of rule of the federal rules of civil procedure in the absence of our own precedent 90_tc_698 rule states that an application must include the facts showing that the applicant expects to be a party to a case cognizable in this court but is at present unable to bring it or cause it to be brought the subject matter of the expected action and the applicant’s interest therein and all matters required to be shown in an application under paragraph b of rule except item h thereof rule b as is relevant here requires the applicant to show the reason for deposing a person rather than waiting to call the person as a witness at trial and the substance of the testimony that the applicant expects to elicit rule further provides if the court is satisfied that the perpetuation of the testimony or the preservation of the document or thing may prevent a failure or delay of justice then it will make an order authorizing the deposition and including such other terms and conditions as it may deem appropriate consistently with these rules the instant applications state that the applicants expect that after the death of each their respective estates will be parties to cases cognizable in this court and that the cases will -- - concern the question whether the values of their trusts should be included in their gross estates for purposes of computing federal_estate_taxes as indicated respondent objects to the applications it is our view that rule was not intended to be invoked under the abstract circumstances of these cases the facts here are clearly distinguishable from those in 117_tc_1 in glaxosmithkline holdings the examination of the taxpayer was ongoing attempts were made to resolve differences through the advance_pricing_agreement program and through the internal revenue service’s office of appeals the taxpayer further requested relief from double_taxation under the so-called competent_authority process at the time of making the application to perpetuate testimony the taxpayer anticipated that the competent_authority process could be protracted and that it would be or years before the case might proceed to trial the court concluded in glaxosmithkline holdings that there was a reasonable expectation that the applicants would be adversaries in an action cognizable in the court and a significant risk that critical testimony might be lost by contrast the applications in these cases involve the possible estate_taxes of persons who are still alive the only certainty in these cases is that the applicants will die someday - no one can say for a certainty when their respective deaths will occur more importantly the events that might occur after the death of the applicants are all speculative upon the respective deaths of the applicants if representatives of each of the estates conclude the estates were subject_to estate_tax federal estate_tax returns would be due months after the death of each applicant sec_6018 sec_6075 the federal estate_tax returns might or might not be filed assuming federal estate_tax returns were filed or were required to be filed the internal_revenue_service might examine the returns and or the estates if examined adjustments might be made and each respective estate might disagree with proposed adjustments at some point a notice_of_deficiency to each estate might be issued and a petition might be filed on behalf of each estate unlike the circumstances in glaxosmithkline holdings there are far too many contingencies for us to conclude that the respective legal representatives of the applicants will be parties cognizable in this court in reed v commissioner supra pincite we emphasized that the relief provided for by rule is an extraordinary measure and invoked only to prevent the failure or delay of justice see also 92_tc_814 supplementing 91_tc_1096 we are not persuaded on this record that the perpetuation of the applicants’ - - testimony may prevent a failure or delay of justice accordingly we will deny the applications to reflect the foregoing orders will be entered denying the applications to perpetuate testimony
